Chief Judge Lippman
(dissenting). Because defendant’s guilty plea was obtained in violation of his due process rights, vacatur of the plea is the proper remedy for the constitutional deprivation. Accordingly, I dissent.
For a guilty plea to comport with due process, defendant must “possess! ] the requisite information to make an informed choice” (People v Hill, 9 NY3d 189, 191 n 1 [2007]). Acknowledging this bedrock principle of our criminal justice system, the majority nonetheless determines that the illegal sentence here violated defendant’s “sentencing expectations,” rather than his due process rights (majority op at 435), drawing the inexplicable conclusion that defendant’s choice to waive his fundamental rights was knowing and voluntary, despite his ignorance that the imposition of the promised five-year sentence was a legal impossibility.
Contrary to the majority’s contention, this case raises the same constitutional concerns addressed in our jurisprudence involving plea allocutions where courts failed to inform defendant of a mandatory term of postrelease supervision (PRS). The constitutional principle underlying our PRS cases is that, without knowledge of a direct consequence of her criminal conviction, a defendant’s “plea cannot be deemed knowing, voluntary and intelligent” (Hill, 9 NY3d at 191; see also People v Catu, 4 NY3d 242, 245 [2005]). The appropriate remedy for a constitutionally defective plea is automatic vacatur (Hill, 9 NY3d at 191 n 1; People v Louree, 8 NY3d 541, 545 [2007]; People v Van Deusen, 7 NY3d 744, 746 [2006]; Catu, 4 NY3d at 245; McCarthy v United States, 394 US 459, 466 [1969] [“if a defendant’s guilty plea is not equally voluntary and knowing, it has been obtained in violation of due process and is therefore void”]). This is true despite the theoretical feasibility under the law of resentencing defendant to a combined period of incarceration and PRS equal to or less than the maximum potential term to which defendant agreed (see Louree, 8 NY3d at 545; Van Deusen, 7 NY3d at 746; see also People v Rowland, 8 NY3d 342, 345 [2007]; People v Pichardo, 1 NY3d 126, 130 [2003]). Harmless error analysis, including the majority’s assessment of whether specific performance effectively “cured” the defect, has no place in this context because when a plea is obtained in violation of defendant’s due process rights, “no later events [can] rescue it” (People v Boyd, 12 NY3d 390, 396 [2009, Pigott, J., dissenting]; see also Hill, 9 NY3d at 192; People v Coles, 62 NY2d 908, 910 [1984]).
*437We are equally bound to apply this constitutional principle in circumstances where a plea bargain includes an illegal sentence. Only recently this Court reiterated that “the imposition of a mandatory term of imprisonment” is a direct consequence of an unconditional guilty plea (People v Peque, 22 NY3d 168, 184 [2013], citing Boykin v Alabama, 395 US 238, 244 n 7 [1969], Jamison v Klem, 544 F3d 266, 277 [3d Cir 2008], and People v Harnett, 16 NY3d 200, 205 [2011]). Similarly, in Harnett we recognized that “[t]he direct consequences of a plea—those whose omission from a plea colloquy makes the plea per se invalid—are essentially the core components of a defendant’s sentence: a term of probation or imprisonment, a term of post-release supervision, a fine” (16 NY3d at 205 [emphasis added]). Defendant here pleaded guilty without knowledge that his bargained-for five-year sentence was half the minimum prescribed by law, rendering his defective plea indistinguishable from that of a defendant unaware of a term of mandatory PRS. Both scenarios involve an accused who is uninformed of a direct consequence of her plea, and in both cases vacatur of the guilty plea is mandatory (see People v Cameron, 83 NY2d 838, 840 [1994] [when the “sentence pursuant to the plea agreement . . . was (not) authorized by law . . . the sentence must be reversed and the case remitted for resentencing with the opportunity for both parties to withdraw from the plea agreement” (citation omitted)]).
In holding otherwise, the majority effectively sanctions the coexistence of two incompatible rules: where the plea is to a single count, conditioned on an illegal sentence, vacatur is required; where, on the other hand, the plea is to multiple counts, only one of which held out the promise of an illegal sentence, a court-imposed increase of that sentence will be allowed so long as defendant’s aggregate exposure to incarceration is not increased. Deciding which rule applies depends on the constitutionally irrelevant question of whether a defendant’s plea bargain includes an illegal sentence in isolation or as part of a package deal. While perhaps attractively pragmatic, the second rule blatantly ignores that “the constitutional defect lies in the plea itself and not in the resulting sentence” (Hill, 9 NY3d at 191). By denying the constitutional dimensions of the injury, the majority blurs a distinction we have taken care to delineate in the past between a constitutionally defective plea and a plea induced by a promise that goes unfulfilled. In the latter case, the sentencing court surely has the discretion to vacate *438the plea or to give defendant specific performance of the plea bargain (People v Selikoff, 35 NY2d 227, 241 [1974], cert denied 419 US 1122 [1975]). But where a plea is unknowing and thus involuntary due to an illegal sentence, only vacatur will remedy the violation of defendant’s due process rights.* Because here defendant’s plea bargain included the promise of an illegal sentence, it was necessarily unknowing, and the majority effects a significant and troubling departure from precedent by failing to vacate his plea.
Judges Graffeo, Smith, Pigott and Abdus-Salaam concur with Judge Read; Chief Judge Lippman dissents in an opinion in which Judge Rivera concurs.
Orders affirmed.

 This dissent is consistent with People v Pignataro (22 NY3d 381 [2013]). In reaching a different result, that decision turned on the presence of legislative action. By removing PRS as a direct consequence of Pignataro’s plea (see Penal Law § 70.85), the legislature effectively eliminated the factor responsible for the plea’s constitutional infirmity. Here, the legislature has not reduced the mandatory minimum sentence applicable to count five from 10 to 5 years. Accordingly, the five-year sentence remains illegal and the plea involuntary.